Case: 1:19-cv-01741 Document #: 25-1 Filed: 03/19/19 Page 1 of 4 PageID #:518




             Exhibit B
                   Case: 1:19-cv-01741 Document #: 25-1 Filed: 03/19/19 Page 2 of 4 PageID #:519


      R N Croft Financial Group Loss Totals
R N Croft Financial Group Inc. $          516,481.77
               Robert Landry $            284,148.79
                     TOTAL: $             800,630.56
                                             Case: 1:19-cv-01741 Document #: 25-1 Filed: 03/19/19 Page 3 of 4 PageID #:520


                                                                                                                 Loss Chart
                                                                                          Losses of Robert Landry in Activision Blizzard, Inc. (ATVI)
Client Name             Robert Landry                                                                                                                                                                          LIFO Loss Total      $284,148.79
Company Name       Activision Blizzard, Inc.                         90 Day Lookback Average             $44.4156
Ticker Symbol               ATVI
Class Period Start         8/2/2018
Class Period End          1/10/2019
                                                                                                                                                                                   Securities
                                                                                                        Acquisition/                             Avg. Sales                       Held at Close                                        Total
    Acquisition/                                                                                         Disposition                           Price on Date           Total        of Class    Per Security                     Proceeds/Loss
  Disposition Date        Type of Security      Quantity       Price         Total Cost/Proceeds            Date       Quantity      Price         of Sale*       Cost/Proceeds      Period       Value**      Retained Value        (LIFO)
           11/7/2018 Common Stock                     140 $64.6300                        $9,048.2000      11/9/2018        140 $65.4200                             $9,158.8000            -   44.41555573    $           -        ($110.60)
           11/7/2018 Common Stock                       60 $64.6300                       $3,877.8000      11/9/2018         60 $65.3900                             $3,923.4000            -   44.41555573    $           -         ($45.60)
           11/7/2018 Common Stock                   9,716 $64.6400                      $628,042.2400      11/9/2018      9,716 $65.3900                          $635,329.2400             -   44.41555573    $           -       ($7,287.00)
           11/7/2018 Common Stock                       78 $64.6400                       $5,041.9200      11/9/2018         78 $65.4000                             $5,101.2000            -   44.41555573    $           -         ($59.28)
           11/7/2018 Common Stock                        6 $64.6400                         $387.8400      11/9/2018           6 $65.4100                              $392.4600            -   44.41555573    $           -          ($4.62)
          11/13/2018 Common Stock                     800 $63.9700                       $51,176.0000                                                                    $0.0000            800 44.41555573    $     35,532.44     $15,643.56
          11/13/2018 Common Stock                     900 $63.9900                       $57,591.0000                                                                    $0.0000            900 44.41555573    $     39,974.00     $17,617.00
          11/13/2018 Common Stock                   8,300 $64.0000                      $531,200.0000                                                                    $0.0000          8,300 44.41555573    $    368,649.11    $162,550.89
          11/14/2018 Common Stock                 10,000 $54.0000                       $540,000.0000                                                                    $0.0000        10,000 44.41555573     $    444,155.56     $95,844.44
TOTAL:                                            30,000                                $1,826,365.00                    10,000                                       $653,905.10       20,000                 $    888,311.11       $284,148.79
* Post-class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
                                                Case: 1:19-cv-01741 Document #: 25-1 Filed: 03/19/19 Page 4 of 4 PageID #:521

                                                                                                                            Loss Chart
                                                                                            Losses of R N Croft Financial Group Inc. in Activision Blizzard, Inc. (ATVI)
Client Name                R N Croft Financial Group Inc.                                                                                                                                                                         LIFO Loss Total      $516,481.77
Company Name                  Activision Blizzard, Inc.                                 90 Day Lookback Average**             $44.4156
Ticker Symbol                          ATVI
Class Period Start                    8/2/2018
Class Period End                     1/10/2019
                                                                                                                                                                                                    Securities
                                                                                                                              Acquisition/                               Avg. Sales                Held at Close                                         Total
    Acquisition/                                                                                                               Disposition                            Price on Date     Total        of Class      Per Security                     Proceeds/Loss
  Disposition Date                  Type of Security                Quantity Price               Total Cost/Proceeds              Date       Quantity Price               of Sale*  Cost/Proceeds     Period         Value**      Retained Value        (LIFO)
         10/19/2018            Put, 11/16/2018 @ $70.00                  (223) $3.3000                       ($73,590.0000) Assigned                                                                         -     44.41555573    $          -       ($73,590.00)
         11/09/2018 Common Stock, Pursuant to Assigned Put              2,500 $70.0000                       $175,000.0000 12/21/2019            2,500 $45.0420                     $112,605.0000            -     44.41555573    $          -        $62,395.00
         11/12/2018 Common Stock, Pursuant to Assigned Put                700 $70.0000                         $49,000.0000 12/21/2019             700 $45.0420                      $31,529.4000            -     44.41555573    $          -        $17,470.60
         11/14/2018 Common Stock, Pursuant to Assigned Put              1,900 $70.0000                       $133,000.0000 12/21/2019            1,900 $45.0420                      $85,579.8000            -     44.41555573    $          -        $47,420.20
         11/16/2018 Common Stock, Pursuant to Assigned Put              9,728 $70.0000                       $680,960.0000 12/21/2019            9,728 $45.0420                     $438,168.5760            -     44.41555573    $          -       $242,791.42
         11/16/2018 Common Stock, Pursuant to Assigned Put              3,563 $70.0000                       $249,410.0000 12/21/2019            3,563 $45.0420                     $160,484.6460            -     44.41555573    $          -        $88,925.35
         11/16/2018 Common Stock, Pursuant to Assigned Put              3,909 $70.0000                       $273,630.0000 12/21/2019            3,909 $45.0080                     $175,936.2720            -     44.41555573    $          -        $97,693.73
         11/20/2018 Common Stock                                        1,600 $49.1690                         $78,670.4000 12/21/2019           1,600 $45.0080                      $72,012.8000            -     44.41555573    $          -         $6,657.60
         11/20/2018 Common Stock                                           63 $49.1360                          $3,095.5680 12/21/2019               63 $45.0080                      $2,835.5040            -     44.41555573    $          -          $260.06
         11/20/2018 Common Stock                                        4,537 $49.1360                       $222,930.0320 12/21/2019            4,537 $45.0630                     $204,450.8310            -     44.41555573    $          -        $18,479.20
         11/20/2018 Common Stock                                          200 $49.0820                          $9,816.4000 12/21/2019             200 $45.0630                       $9,012.6000            -     44.41555573    $          -          $803.80
         11/20/2018 Common Stock                                        1,800 $49.0820                         $88,347.6000 12/21/2019           1,800 $45.0960                      $81,172.8000            -     44.41555573    $          -         $7,174.80
TOTAL:                                                                30,500                                  $1,890,270.00                     30,500                               $1,373,788.23           -                    $          -          $516,481.77
* Post-class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
